MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                       FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                         Mar 31 2020, 10:43 am

court except for the purpose of establishing                           CLERK
                                                                   Indiana Supreme Court
the defense of res judicata, collateral                               Court of Appeals
                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
John R. Worman                                           Curtis T. Hill, Jr.
Evansville, Indiana                                      Attorney General
                                                         Robert J. Henke
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                         March 31, 2020
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of: S.L. and S.B.                           19A-JT-2459
(Minor Children)                                         Appeal from the Vanderburgh
B.L. (Father),                                           Superior Court
                                                         The Honorable Brett J. Niemeier,
Appellant,
                                                         Judge
        v.                                               The Honorable Renee Ferguson,
                                                         Magistrate
Indiana Department of Child                              Trial Court Cause Nos.
Services,                                                82D04-1903-JT-409
                                                         82D04-1903-JT-410
Appellee.



Brown, Judge.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-2459 | March 31, 2020             Page 1 of 15
[1]   B.L. (“Father”) appeals the involuntary termination of his parental rights to his

      children, S.B. and S.L. We affirm.


                                      Facts and Procedural History

[2]   S.B. was born on April 26, 2017. In September 2017, the Department of Child

      Services (“DCS”) filed a petition alleging S.B. was a child in need of services

      (“CHINS”) and that Father engaged in domestic violence and illegal drug use.

      The court found S.B. was a CHINS and, in a dispositional order, required that

      Father not use illegal substances or alcohol, complete a substance abuse

      assessment and complete all recommendations, submit to random drug screens,

      not commit any acts of domestic violence, and attend all scheduled visitations.

      From January until April 17, 2018, Father was placed on work release and then

      incarcerated for contempt due to possession of a lookalike substance.


[3]   S.L. was born on April 27, 2018, and removed from the care of Father and the

      children’s mother. In May 2018, the court determined S.L. was a CHINS and

      entered a dispositional order with requirements for Father similar to the one in

      the CHINS case for S.B. Father was charged on August 30, 2018, with

      domestic battery against the children’s mother as a level 5 felony and resisting

      law enforcement as a class A misdemeanor, pled guilty to these charges in

      January 2019, and received jail credit of 154 days. In September 2018 the court

      found Father in contempt for testing positive for alcohol, missing two

      supervised visits, having his parent aide services canceled due to

      noncompliance, and not participating in his parental education training. In

      November 2018, the court issued an order on periodic case review stating that
      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2459 | March 31, 2020   Page 2 of 15
      Father was incarcerated, he was noncompliant with drug screens and parent

      aide sessions before his arrest, visitation was placed on hold due to his

      noncompliance, and he had not completed substance abuse or domestic

      violence treatment.


[4]   On March 4, 2019, DCS filed petitions to terminate Father’s parental rights as

      to the children. The court held a factfinding hearing concluding in August

      2019. Father testified that he owned a house but that, as of January, he did not

      live there because he did not have electricity or water utilities and that he was

      staying at the Rescue Mission until he found a job. He testified he used to be

      employed, he had a stroke about two months earlier, and that is when he

      stopped working. At one point, Father indicated he had never seen S.L. He

      also indicated he never paid child support for any of his children. When asked

      about his other children, he said “[h]ow many? I don’t know how many.

      About 8 or something. I’m not sure.” Transcript Volume II at 38-39. When

      asked if he could care for the children if they went home with him as of the day

      of the hearing, Father replied that he did not think he could. He indicated he

      had a stroke in 2016 and a more severe stroke during these proceedings.


[5]   Family Case Manager Lauren Koehler (“FCM Koehler”) testified S.B. was

      originally removed due to allegations the parents had admitted to using

      methamphetamine and there were previous multiple runs for domestic violence.

      She testified that S.L. was removed because the children’s mother admitted to

      using drugs while pregnant and the parents were noncompliant in their case

      with S.B. She testified Father was ordered to receive parent aide services,

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2459 | March 31, 2020   Page 3 of 15
      parenting education classes, domestic violence classes, supervised visitation,

      drug screens, substance abuse treatment, and a psychiatric evaluation. She

      stated he did not complete parent aide services as he did not meet with the

      services provider, he was offered AMENDS to address the multiple episodes of

      domestic violence, he did in fact meet S.L., his visits with S.B. were supervised

      and he attended half of the visits, and, during the visits, he was reported as

      being aggressive towards the children’s mother and during one visit a random

      man came looking for Father so he had to be excused from the visit. She also

      testified Father had four visits with S.L., he did not attend all of the visits, and

      the visits were stopped due to noncompliance with services.


[6]   FCM Koehler further testified Father missed twenty-six of fifty-five drug

      screens. When asked “he talked about how he had a stroke recently and so he

      couldn’t make those particular screens. Were these 26 that he missed, is that

      since he had a stroke,” she answered “[n]o.” Id. at 90. She indicated Father

      admitted to using substances throughout the cases, that he admitted at one

      point to smoking weed, to using methamphetamine around Thanksgiving of

      2017, and that he would test positive on December 12, 2017, due to using

      methamphetamine. She indicated he had three negative screens in May 2019,

      that she felt that did not provide a complete picture, and that Father had used

      for the past two years so she would like to see sobriety for a period longer than

      thirty days. When asked if missed screens around the time he tested negative,

      she indicated the most recent drug screen he missed was on April 16, 2019.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2459 | March 31, 2020   Page 4 of 15
[7]   FCM Koehler also testified Father was incarcerated in January 2018 until April

      2018 and again in August 2018 for domestic violence for approximately five

      months. She indicated Father was unable to care for the children, he was

      unable to remedy the reasons they were removed from the home, and it is in the

      best interests of the children that his parental rights be terminated. She testified

      Father had not been compliant with services, he did not alleviate the issues for

      which DCS became involved in the first place, he had not completed

      AMENDS, he “did complete a substance abuse treatment at the end,” and

      there were concerns that he was knowingly violating a no contact order

      between him and the children’s mother due to his continuing to engage her and

      talk to her. Id. at 94. She indicated there was a risk of harm to the children if

      Father’s rights were not terminated, he had not completed domestic violence

      services, and he had shown a history of domestic violence and battery. On

      cross-examination, she indicated his last positive drug screen was on July 27,

      2018, the last visit he missed was on June 25, 2018, and visitation was placed

      on hold in June 2018 and never resumed. She stated that she tried to reengage

      Father in services after he was released from incarceration in January 2019 and

      that she received a letter in April 2019 indicating he had completed group

      treatment from Stepping Stone.


[8]   Family Case Manager Tyanna Salami (“FCM Salami”) testified she became

      involved in the case in May 2019. She indicated Father was screening before

      his stroke but had not screened since and that he told her that he had used

      methamphetamine the day before his stroke. She indicated it is in the best


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2459 | March 31, 2020   Page 5 of 15
      interest of the children that Father’s parental rights be terminated. She testified

      that she still had concerns about domestic violence, Father told her the previous

      day that he still has anger issues, and the fact he still sees the mother of the

      children could potentially mean there will be more domestic violence in the

      home. She testified it would be harmful for the children to be removed from the

      foster family, they have established a bond with the family, S.L. only knows his

      foster parents, S.B. and S.L. are very close, she did not believe Father could

      care for the children, Father previously was not compliant with his medication

      regimen, he told her in July that he was driving and he was not supposed to be,

      she had concerns with him violating the no contact order with the children’s

      mother, and the previous day Father stated that the children’s mother had

      stayed in his house for two and one-half days. When asked if she noticed any

      changes since he had the stroke, she testified that there was speech aphasia, a

      delay in understanding what she was saying, and numbness in his arm and leg.


[9]   Court Appointed Special Advocate Anne Laine (“CASA Laine”) testified S.L.

      is not on track developmentally, is experiencing delays in his growth and motor

      skills, is receiving services including physical and occupational therapy, and he

      is improving. She testified that, when she met S.B., his growth was not on track

      and would be medically described as failure to thrive, he received physical and

      occupational therapy and later speech therapy, he was benefitting from those

      services, and he has had feeding and breathing issues attributed to prenatal drug

      exposure. She indicated she did not believe Father was able to care for the

      children and referenced his limitations due to his health conditions and stroke,


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2459 | March 31, 2020   Page 6 of 15
       his failure to make progress, the fact domestic violence continued during the

       case and there were arrests, and his missed and failed drug screens. She

       indicated she did not believe Father maintained sobriety for any length of time

       except during his incarceration. She testified that terminating Father’s parental

       rights was in the children’s best interests, Father is unable to care for them and

       meet their needs, their needs are being met by their foster family, and they are

       bonded to that family and to the sibling group. She also believed there was a

       threat of harm to the children if Father’s parental rights were not terminated

       and referenced his history of domestic violence, one of the police reports

       mentioned that he struck the children’s mother while she was holding S.B.

       causing her to drop the baby, and there would be trauma from separation from

       the foster family.


[10]   On October 9, 2019, the court issued orders terminating Father’s parental rights

       as to the children. The court found the children’s mother had executed a

       consent to the adoption of the children. The orders with respect to each of the

       children provide:

               1. Father has a significant criminal history that includes multiple
               incidents of domestic violence.
               2. On July 31, 2007, Father was charged with strangulation, a “D”
               felony, and battery, an “A” misdemeanor. Father plead guilty pursuant
               to an agreement to the misdemeanor battery and was sentenced to one
               year in the Vanderburgh County Jail suspended to probation.
               3. On October 5, 2012, father was charged with Operating a motor
               vehicle while intoxicated, operating a vehicle while intoxicated with a
               prior conviction, and operating a vehicle while intoxicated endangering
               a minor. Father plead guilty and the court withheld judgment for 18

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2459 | March 31, 2020   Page 7 of 15
        months. Father successfully completed alcohol abuse probation services
        for 18 months and a misdemeanor conviction was entered as the
        judgment.
        4. On September 14, 2016, father was charged with domestic battery
        where the defendant has a prior conviction for any sort of battery, a
        level six felony. These charges resulted from an incident wherein he
        struck mother who was pregnant at the time with a basket of clothes she
        was packing in order to leave the residence. These charges were later
        dismissed as part of a plea agreement concerning three separate
        instances of domestic violence, wherein he was sentenced to 9 months
        in the Vanderburgh County Jail.
        5. On December 16, 2016, father was charged with intimidation where
        defendant draws or uses a deadly weapon, a level five felony, and
        domestic battery where defendant has a prior conviction for any sort of
        battery, a level six felony. These charges resulted from an incident
        where father struck his ex-wife in the face in a parking lot of the school.
        When the juvenile son of the ex-wife confronted father, he grabbed a
        tire iron out of a vehicle and began chasing the juvenile around the
        parking lot with it. The juvenile and father then became engaged in a
        physical altercation. These charges were later dismissed as part of a
        plea agreement concerning three separate incidents of domestic
        violence, wherein he was sentenced to 9 months in Vanderburgh
        County Jail.
        6. On February 14, 2017, father was charged with domestic battery with
        bodily injury to a pregnant woman and resisting law enforcement.
        These charges resulted from an incident wherein he struck mother who
        was pregnant at the time with a glass cup in the head. As part of an
        agreement concerning three separate incidents of domestic violence,
        father pled guilty to “A” misdemeanor domestic battery and resisting
        law enforcement. He was sentenced to 270 days in the Vanderburgh
        County jail.
        7. On September 13, 2017, father was charged with the domestic battery
        by means of a deadly weapon, a level five felony; domestic battery
        where defendant has a prior conviction for any sort of domestic battery,
        a level six felony; and domestic battery committed in the presence of a
        child less than 16 years old, a level six felony. These charges resulted
        from a domestic violence incident wherein father was alleged to have

Court of Appeals of Indiana | Memorandum Decision 19A-JT-2459 | March 31, 2020   Page 8 of 15
        struck his ex-wife with a shovel. However, charges were dismissed
        when the prosecutor’s office was unable able to communicate with the
        victim who resided out of state.
        8. On January 31, 2018, father was charged with possessing a look-a-
        like substance while serving time in the Vanderburgh Community
        Corrections Work Release Program. He plead guilty and was sentenced
        to 60 days in the Vanderburgh County Jail.
        9. On August 30, 2018, father was charged with domestic battery where
        the defendant has a prior conviction of battery, a level five felony;
        domestic battery by means of a deadly weapon, a level five felony;
        domestic battery resulting in serious bodily injury, a level five felony,
        domestic battery resulting in moderate bodily injury, a level six felony,
        domestic battery where the defendant has a prior conviction for any sort
        of battery, a level six felony; and two counts of resisting law
        enforcement. These charges resulted from a domestic violence incident
        wherein father pushed mother to the ground and struck her twice in the
        head with a brick. Defendant entered into a plea agreement and was
        sentenced to one year in the Indiana Department of Corrections
        suspended to probation.
        10. Father has failed to achieve self-awareness of his issues with
        domestic violence. Despite his various plea agreements, father denies
        he has ever committed domestic violence and contends his victims are
        simply lying. Father has had so many criminal cases for domestic
        violence he was unable to recall individual instances at trial and
        repeatedly asked, “What woman?” in an attempt to recall which
        incident was being discussed. Father has repeatedly violated the current
        criminal no contact order with mother, and father admits he is uncertain
        whether or not she is currently pregnant with his child.
        11. Father was ordered to undergo an evaluation by the Court to assess
        his IQ and ability to care for the child. Father was to complete
        parenting belief classes in order to increase his knowledge of child
        development and has limited parenting skills. Father struggled with the
        parenting belief classes and reported that he had no issues with
        parenting.
        12. Father was offered the services of a parent aide through the
        Fatherhood Engagement Program to assist him with resourcing to pay

Court of Appeals of Indiana | Memorandum Decision 19A-JT-2459 | March 31, 2020   Page 9 of 15
         his utilities and finding employment. However, father missed multiple
         sessions and was uncooperative in meeting with the parent aide.
         13. Father missed 14 of 28 visits with the child before visits were put on
         hold due to father’s repeated cancellations and no shows, non-
         compliance with services, and subsequent incarceration. Father last
         visited with the child on June 10, 2018.[1]
         14. Father continues to struggle with substance abuse and has been
         unable to establish sobriety. Throughout the case, he was largely non-
         compliant with drug screens, missing approximately 26 out of 55 drug
         screens offered. Father has not successfully completed the drug
         treatment. Father denies he has a drug problem. Father last used
         methamphetamine on June 27, 2019 the day before he suffered a stroke.
         As a result of the stroke he has experience right side weakness and
         difficulty with his speech.
         15. Father is currently unemployed.
         16. Father has been residing at the Rescue Mission homeless shelter
         since he was released from incarceration in January of 2019. Father
         claims to own his own home. However, father has no utilities in that
         home so he has been residing in homeless shelters. Although father
         blames his utilities being shut off on his recent stroke, the utilities have
         been shut off at various points during DCS’s involvement. Father had
         no water or power in his home on the date of removal . . . [on] April 27,
         2018.
         17. Father admits he is not currently capable of caring for this child. He
         repeatedly stated that he wanted his adult daughters to care for the
         child. However the adult daughters have indicated to the family case
         manager that they are unwilling to care for the child.

Appellant’s Appendix Volume II at 34-36, 71-72. The court concluded there is

a reasonable probability the conditions that resulted in the children’s removal




1
  In its order related to S.L., the court also included the following: “Father has no relationship with the child
and erroneously testified that he had never seen the child since he was born.” Appellant’s Appendix Volume
II at 72.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-2459 | March 31, 2020                     Page 10 of 15
       from and continued placement outside the home will not be remedied and the

       continuation of the parent-child relationship poses a threat to the children’s

       well-being, termination of parental rights is in the children’s best interests, and

       there is a satisfactory plan for the care and treatment for the children.


                                                   Discussion

[11]   Father claims there is not sufficient clear and convincing evidence to support

       the termination of his parental rights. He argues certain findings reflect his

       purported criminal history prior to the birth of the children, many of the charges

       were dismissed, he completed substance abuse group treatment, he was

       complying with drug screens until his stroke, and DCS did not restart visitation

       after his release from incarceration in June 2018. He cites the Americans with

       Disabilities Act and argues DCS did not offer any new services or reasonable

       modifications to accommodate him after his stroke in 2019.


[12]   In order to terminate a parent-child relationship, DCS is required to allege and

       prove, among other things:


               (B) that one (1) of the following is true:

                       (i) There is a reasonable probability that the conditions that
                       resulted in the child’s removal or the reasons for placement outside
                       the home of the parents will not be remedied.

                       (ii) There is a reasonable probability that the continuation of the
                       parent-child relationship poses a threat to the well-being of the
                       child.

                       (iii) The child has, on two (2) separate occasions, been adjudicated
                       a child in need of services;

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2459 | March 31, 2020   Page 11 of 15
               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of the
               child.

       Ind. Code § 31-35-2-4(b)(2). If the court finds that the allegations in a petition

       described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

       child relationship. Ind. Code § 31-35-2-8(a).


[13]   A finding in a proceeding to terminate parental rights must be based upon clear

       and convincing evidence. Ind. Code § 31-37-14-2. We do not reweigh the

       evidence or determine the credibility of witnesses but consider only the

       evidence that supports the judgment and the reasonable inferences to be drawn

       from the evidence. In re E.M., 4 N.E.3d 636, 642 (Ind. 2014). We confine our

       review to two steps: whether the evidence clearly and convincingly supports the

       findings, and then whether the findings clearly and convincingly support the

       judgment. Id. We give due regard to the trial court’s opportunity to judge the

       credibility of the witnesses firsthand. Id. “Because a case that seems close on a

       ‘dry record’ may have been much more clear-cut in person, we must be careful

       not to substitute our judgment for the trial court when reviewing the sufficiency

       of the evidence.” Id. at 640.


[14]   The involuntary termination statute is written in the disjunctive and requires

       proof of only one of the circumstances listed in Ind. Code § 31-35-2-4(b)(2)(B).

       In determining whether the conditions that resulted in a child’s removal will not

       be remedied, we first identify the conditions that led to removal, and second we

       determine whether there is a reasonable probability that those conditions will

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2459 | March 31, 2020   Page 12 of 15
       not be remedied. E.M., 4 N.E.3d at 642-643. In the second step, the trial court

       must judge a parent’s fitness as of the time of the termination proceeding,

       taking into consideration evidence of changed conditions, balancing a parent’s

       recent improvements against habitual patterns of conduct to determine whether

       there is a substantial probability of future neglect or deprivation. Id. We

       entrust that delicate balance to the trial court, which has discretion to weigh a

       parent’s prior history more heavily than efforts made only shortly before

       termination. Id. Requiring trial courts to give due regard to changed conditions

       does not preclude them from finding that a parent’s past behavior is the best

       predictor of future behavior. Id.


[15]   The statute does not simply focus on the initial basis for a child’s removal for

       purposes of determining whether a parent’s rights should be terminated, but

       also those bases resulting in the continued placement outside the home. In re

       N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013). A court may consider

       evidence of a parent’s prior criminal history, history of neglect, failure to

       provide support, lack of adequate housing and employment, and the services

       offered by DCS and the parent’s response to those services. Id. Where there

       are only temporary improvements and the pattern of conduct shows no overall

       progress, the court might reasonably find that under the circumstances the

       problematic situation will not improve. Id.


[16]   To the extent Father raises the Americans with Disabilities Act, we note that he

       did not raise the issue before the trial court, his stroke occurred months after

       DCS filed the petitions to terminate his parental rights, and he does not point to

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2459 | March 31, 2020   Page 13 of 15
       the record to show that he requested any particular services. Turning to the

       trial court’s findings, we note that, to the extent Father does not challenge the

       court’s findings of fact, the unchallenged facts stand as proven. See In re B.R.,

       875 N.E.2d 369, 373 (Ind. Ct. App. 2007) (failure to challenge findings by the

       trial court resulted in waiver of the argument that the findings were clearly

       erroneous), trans. denied.


[17]   The court was able to consider the evidence regarding, and the relative timing

       of, Father’s failure to participate in services and visitation, acts of domestic

       violence, drug use, and criminal history and incarcerations. We conclude that

       clear and convincing evidence supports the trial court’s determinations that

       there is a reasonable probability that the conditions which resulted in the

       children’s placement outside the home will not be remedied and that the

       continuation of the parent-child relationship poses a threat to their well-being.


[18]   In determining the best interests of a child, the trial court is required to look

       beyond the factors identified by DCS and to the totality of the evidence.

       McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct.

       App. 2003). The court must subordinate the interests of the parent to those of

       the children. Id. The recommendation of a case manager and child advocate to

       terminate parental rights, in addition to evidence that the conditions resulting in

       removal will not be remedied, is sufficient to show by clear and convincing

       evidence that termination is in the child’s best interests. A.D.S. v. Ind. Dep’t of

       Child Servs., 987 N.E.2d 1150, 1158-1159 (Ind. Ct. App. 2013), trans. denied.

       Based on the totality of the evidence, we conclude that the trial court’s

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2459 | March 31, 2020   Page 14 of 15
       determination that termination is in the children’s best interests is supported by

       clear and convincing evidence.


[19]   For the foregoing reasons, we affirm the trial court.


[20]   Affirmed.


       Najam, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2459 | March 31, 2020   Page 15 of 15